Execution Version

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of September 20, 2019 by SESI, L.L.C., a limited
liability company duly formed and existing under the laws of the State of
Delaware (the “Borrower”), Superior Energy Services, Inc., a corporation duly
formed and existing under the laws of the State of Delaware (the “Parent”) each
of the undersigned Guarantors (together with the Borrower and Parent, the “Loan
Parties”), each of the undersigned Lenders, each Issuing Lender, the New Issuing
Lender (as defined herein) and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders.

R E C I T A L S

A.    The Borrower, the Parent, the Administrative Agent, the Lenders and the
Issuing Lenders are parties to that certain Fifth Amended and Restated Credit
Agreement, dated as of October 20, 2017 (as amended by the First Amendment to
Fifth Amended and Restated Credit Agreement, dated as of September 25, 2018, the
“Credit Agreement”), pursuant to which the Lenders and Issuing Lenders have made
certain credit available to and on behalf of the Borrower.

B.    The Borrower has requested that Wells Fargo Bank, National Association
(“Wells Fargo”) become an Issuing Lender and Wells Fargo agrees to become an
Issuing Lender under the Credit Agreement with an initial L/C Commitment of
$30,000,000.

C.    The Borrower has requested that Citibank, N.A. (“Citibank”) increase, and
Citibank agrees to increase, its L/C Commitment to $30,000,000.

D    The Borrower has requested and the Administrative Agent, Issuing Lenders
and Lenders constituting the Required Lenders have agreed to make certain other
changes to the Credit Agreement as set forth herein.

E.     NOW, THEREFORE, to induce the Administrative Agent, the Issuing Lenders
and the Lenders party hereto to enter into this Amendment and in consideration
of the premises and the mutual covenants herein contained, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1.    Defined Terms.  Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement, as amended by this Amendment.  Unless otherwise indicated, all
article, exhibit, section and schedule references in this Amendment refer to
articles, exhibits, sections and schedules of the Credit Agreement.

Section 2.    Amendments to Credit Agreement.

2.1.    The Table of Contents is hereby amended to reflect the appropriate page
number references and section titles as may be necessary to reflect the changes
to the Credit Agreement made by this Amendment.

2.2.    Amendment to Section 1.1. Section 1.1 (Certain Defined Terms) is hereby
amended by adding the following new definitions in the appropriate alphabetical
order:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset



--------------------------------------------------------------------------------

 

Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party shall mean an “affiliate’ (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Covered Entity” shall mean any of the following:

(a)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” shall have the meaning provided in Section 9.14.

“Default Right” shall have the meeting provided in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

“Plan Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” shall have the meaning provided in Section 9.14.

“Supported QFC” shall have the meaning provided in Section 9.14.

“U.S. Special Resolution Regimes” shall have the meaning provided in Section
9.14.

2.3.    Amendment to Section 1.2. The following subsection is hereby added to
Section 1.2:

(e)    For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its Equity Interests at such time.

﻿

2.4.    Amendment to Section 2.2.1(a).  Clause (i) of the proviso to the first
sentence of Section 2.2.1(a) is hereby amended by replacing “$100,000,000” with
“$150,000,000”.

2.5.    Amendment to Section 2.2.2.  Clause (i) of the last sentence of Section
2.2.2 is hereby amended by replacing “$100,000,000” with “$150,000,000”.



--------------------------------------------------------------------------------

 

2.6.    Amendment to Schedule 1A.  Schedule 1A is hereby amended and restated in
its entity in the form attached hereto as Annex I.

2.7.    A new Section 9.14 (Acknowledgment Regarding Any Supported QFCs) is
hereby added to read in its entirety as follows:

Section 9.14    Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for a
Permitted Bond Hedge Transaction or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

﻿

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

2.8.    A new Section 10.12 (Credit Bidding) is hereby added to read in its
entirety as follows:

Section 10.12    Credit Bidding.     The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the



--------------------------------------------------------------------------------

 

equity interests or debt instruments of the acquisition vehicle or vehicles that
are issued in connection with such purchase). In connection with any such bid,
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.11 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership interests, limited partnership interests or
membership interests, in any such acquisition vehicle and/or debt instruments
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata with their original interest in such Obligations and the equity interests
and/or debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

﻿

2.9.    A new Section 10.13 (Certain ERISA Matters) is hereby added to read in
its entirety as follows:

Section 10.13    Certain ERISA Matters

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled



--------------------------------------------------------------------------------

 

separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless Section 10.13(a)(i) is true with respect to a Lender
or such Lender has provided another representation, warranty and covenant as
provided in Section 10.13(a)(iv), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger or any
of their respective Affiliates is a fiduciary with respect to the Collateral or
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

(c)    The Administrative Agent, and each Arranger, hereby informs the Lenders
that each such Person is not undertaking to provide investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments, this Agreement and any other Loan Documents, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

Section 3.    Appointment of Issuing Lender. The Borrower hereby appoints Wells
Fargo as an Issuing Lender under the Credit Agreement and (a) Wells Fargo
accepts such appointment and agrees that its L/C Commitment is the amount set
forth across from its name on Schedule 1A (as amended and restated by this
Amendment) (Wells Fargo, in its capacity as a new Issuing Lender, the “New
Issuing Lender”) and (b) the Administrative Agent agrees to such appointment.



--------------------------------------------------------------------------------

 

Section 4.    Conditions Precedent.  Upon the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.11 of
the Credit Agreement) (such date, the “Satisfaction Date”), this Amendment shall
be deemed effective (such date, the “Second Amendment Effective Date”):

4.1.    Execution and Delivery.  The Administrative Agent shall have received
from the Loan Parties, each Issuing Lender, the New Issuing Lender and the
Lenders constituting the Required Lenders, counterparts (in such number as may
be requested by the Administrative Agent) of this Amendment signed on behalf of
such Person.

4.2.    Payment of Expenses.  The Administrative Agent and the Lenders shall
have received all amounts due and payable on or prior to the Satisfaction Date,
including, to the extent invoiced at least one Business Day prior to the
Satisfaction Date, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

4.3.    No Default or Event of Default.  No Default or Event of Default shall
have occurred and be continuing as of the date hereof, after giving effect to
the terms of this Amendment.

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted by Section 9.11 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

Section 5.    Miscellaneous.

5.1.    Confirmation.  The provisions of the Credit Agreement, as amended by
this Amendment, shall remain in full force and effect following the
effectiveness of this Amendment.

5.2.    Ratification and Affirmation; Representations and Warranties.  Each Loan
Party hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein; and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Amendment:  (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects, except to the extent any
such representations and warranties are stated to relate solely to an earlier
date, in which case, such representations and warranties shall have been true
and correct in all material respects on and as of such earlier date (provided
that such materiality qualifier shall not be applicable to any representation or
warranty that is already qualified or modified by materiality in the Credit
Agreement) and (ii) no Default or Event of Default has occurred and is
continuing.

5.3.    No Waiver; Loan Document.  The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.  On and after the Second Amendment Effective Date, this
Amendment shall for all purposes constitute a Loan Document.

5.4.    Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Amendment by facsimile or electronic transmission
in portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart hereof.



--------------------------------------------------------------------------------

 

5.5.    NO ORAL AGREEMENT.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  AS OF THE DATE OF
THIS AMENDMENT, THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6.    GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURES BEGIN NEXT PAGE]

﻿

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

﻿

 

 

BORROWER:

SESI, L.L.C.

﻿

 

 

﻿

 

 

﻿

By:

/s/ Westervelt T. Ballard, Jr.

﻿

Name:

Westervelt Ballard

﻿

Title:

Executive Vice President, Chief Financial Officer and Treasurer

﻿

 

 

PARENT:

SUPERIOR ENERGY SERVICES, INC.

﻿

 

 

﻿

 

 

﻿

By:

/s/ Westervelt T. Ballard, Jr.

﻿

Name:

Westervelt Ballard

﻿

Title:

Executive Vice President, Chief Financial Officer and Treasurer

﻿

﻿

﻿

 

 

SUBSIDIARY GUARANTORS:

1105 PETERS ROAD, L.L.C.

CONNECTION TECHNOLOGY, L.L.C.

H.B. RENTALS, L.C.

INTERNATIONAL SNUBBING SERVICES, L.L.C.

STABIL DRILL SPECIALTIES, L.L.C.

SUPERIOR INSPECTION SERVICES, L.L.C.

WORKSTRINGS INTERNATIONAL, L.L.C.

﻿

﻿

﻿

﻿

﻿

﻿

 

 

﻿

By:

/s/ Westervelt T. Ballard, Jr.

﻿

Name:

Westervelt Ballard

﻿

Title:

Vice President and Treasurer

﻿

 

 

﻿

COMPLETE ENERGY SERVICES, INC.

PUMPCO ENERGY SERVICES, INC.

SPN WELL SERVICES, INC.

SUPERIOR ENERGY SERVICES-NORTH AMERICA SERVICES, INC.

WARRIOR ENERGY SERVICES CORPORATION

WILD WELL CONTROL, INC.

 

﻿

﻿

 

 

﻿

By:

/s/ Westervelt T. Ballard, Jr.

﻿

Name:

Westervelt Ballard

﻿

Title:

Treasurer

﻿

 

 

 

 

 

 

 

﻿



 

Signature Page to Second Amendment to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

﻿

SUPERIOR ENERGY SERVICES, L.L.C.

﻿

 

 

﻿

By:

/s/ Westervelt T. Ballard, Jr.

﻿

Name:

Westervelt Ballard

﻿

Title:

Executive Vice President, Chief Financial Officer and Treasurer

﻿





 

Signature Page to Second Amendment to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

 

 

ADMINISTRATIVE AGENT, ISSUING LENDER AND LENDER:

JPMORGAN CHASE BANK, N.A.

﻿

 

 

﻿

 

 

﻿

By:

/s/ Darren Vanek

﻿

Name:

Darren Vanek

﻿

Title:

Executive Director

﻿





 

Signature Page to Second Amendment to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

ISSUING LENDER AND LENDER:

BANK OF AMERICA, N.A.

﻿

 

 

﻿

 

 

﻿

By:

/s/ Michael Danby

﻿

Name:

Michael Danby

﻿

Title:

Vice President

﻿





 

Signature Page to Second Amendment to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

ISSUING LENDER AND LENDER:

CITIBANK, N.A.

﻿

 

 

﻿

 

 

﻿

By:

/s/ Derrick Lenz

﻿

Name:

Derrick Lenz

﻿

Title:

Vice President

﻿





 

Signature Page to Second Amendment to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

NEW ISSUING LENDER AND LENDER:

WELLS FARGO BANK, N.A.

﻿

 

 

﻿

 

 

﻿

By:

/s/ Becky Rountree

﻿

Name:

Becky Rountree

﻿

Title:

Vice President

﻿





 

Signature Page to Second Amendment to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

﻿

 

 

﻿

 

 

﻿

By:

/s/ Julianne Low

﻿

Name:

Julianne Low

﻿

Title:

Duly Authorized Signatory

﻿





 

Signature Page to Second Amendment to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

LENDER:

HANCOCK WHITNEY BANK

﻿

 

 

﻿

 

 

﻿

By:

/s/ Hollie L. Ericksen

﻿

Name:

Hollie L. Ericksen

﻿

Title:

Senior Vice President

﻿





 

Signature Page to Second Amendment to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

LENDER:

ROYAL BANK OF CANADA

﻿

 

 

﻿

 

 

﻿

By:

/s/ Grace Garcia

﻿

Name:

Grace Garcia

﻿

Title:

Authorized Signatory

﻿



 

Signature Page to Second Amendment to
Fifth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------